Third District Court of Appeal
                               State of Florida

                          Opinion filed July 6, 2022.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D21-1441
             Lower Tribunal Nos. 21-112PH, AHCA: 15-04OM
                          ________________

                      Variety Children's Hospital,
                 d/b/a Nicklaus Children’s Hospital,
                   f/k/a Miami Children’s Hospital,
                                  Appellant,

                                     vs.

   State of Florida, Agency for Health Care Administration,
                                  Appellee.

     An Appeal from the State of Florida, Agency for Health Care
Administration.

      Nelson Mullins Riley and Scarborough LLP, and Ginger Barry Boyd
(Tallahassee); David K. Miller P.A., and David K. Miller (Tallahassee), for
appellant.

      Tracy Lee Cooper George, Chief Appellate Counsel, and Bradley
Butler Jr., Assistant General Counsel, and Eugenia M. Keough Rains, Senior
Attorney (Tallahassee), for appellee.

Before LOGUE, HENDON and GORDO, JJ.

     PER CURIAM.

     Affirmed.